On Motion for Rehearing.
In our original opinion we said that ap-pellee made no reference in his brief to-appellant’s first point of error, that none of' appellee’s counter-points related to it, and that appellee did not in his brief challenge appellant’s statements as to the facts pertinent to the matter of the family council.
In his motion for rehearing appellee-severely. takes us to task for saying that,, under Rule 419, we were not required to-search through the record to determine-whether or not appellant’s statements as to-such facts were correct.- Appellee calls our attention to a portion of a sentence found on page '25 of his brief, at which place an entirely different matter was being discussed, in which it was said that a certain admission claimed -by appellee to have been. *281made by appellant in the release executed in settlement of the life insurance suit “klinches the contention of the Appellee here and confirms the contention of Appel-lee that at the family council back when Garrett Donnelly was alive that he, Garrett Donnelly, had nothing coming from the estate of his mother, Catherine Donnelly, and that he owed such estate more than his one-seventh of the residuary estate could possibly amount to.”
We adhere to our former ruling that appellee did not in his brief challenge the statements of fact set out in appellant’s brief in such manner as to impose on us the duty of searching the record to see if it supported appellant’s statements. However, we are familiar with the evidence relating to the claim that Garrett Donnelly relinquished his claim to the estate in the alleged family council, and we hold that it was not such as to support the instructed verdict.
The motion for rehearing is overruled.